               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

FRANKIE L. BONDE,

                   Plaintiff,                            4:18-CV-3129

vs.                                                      JUDGMENT

EARP MEAT COMPANY and
AARON J. JAGOW,

                   Defendants.

      On the parties' joint Stipulated Motion to Dismiss (filing 26), this case is
dismissed with prejudice, the parties to pay their own costs, expenses, and fees.


      Dated this 23rd day of August, 2019.

                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge
